Exhibit 10.1



 



SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”),
effective as of April 7, 2016, is entered into by and among Long Island Brand
Beverages LLC, a New York limited liability company (“Borrower”), Long Island
Iced Tea Corp., a Delaware corporation (“Parent”), and Brentwood LIIT Inc., a
Delaware corporation (the “Lender”).

 

RECITALS

 

WHEREAS, pursuant to the terms of a certain Credit and Security Agreement (the
“Agreement”), dated November 23, 2015 and amended as of January 10, 2016, by and
between Borrower, Parent and the Lender, the Lenders made available to the
Borrower a secured convertible line of credit presently in the amount of up to
One Million Five Hundred Thousand Dollars ($1,500,000), subject to increase as
provided therein, up to a maximum principal amount of Five Million Dollars
($5,000,000), all on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Lender has agreed to, among other things, convert the amounts owed
under the Note into shares of Common Stock and to surrender the Warrant in
exchange for shares of Common Stock, contingent upon the Company completing a
public offering of its Common Stock under the Securities Act of 1933, as
amended, with gross proceeds to the Company of at least $5,000,000 (a “Qualified
Public Offering”); and

 

WHEREAS, Borrower, Parent and the Lender wish to enter into this Amendment to
confirm such agreement and other agreements of the parties.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.           Incorporation. The Recitals set forth at the beginning of this
Amendment are hereby incorporated in and made a part of this Agreement by this
reference. Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.

 

2.           Recapitalization.

 

(a)           At the Closing (as defined below), without any further action by
Lender, the Company or Parent, and notwithstanding any conflicting provision of
the Agreement or the Note, all of the outstanding principal of the Note
(including all capitalized fees and interest) and all accrued and unpaid
interest thereon shall be converted (the “Conversion”) into, and Parent shall
issue to Lender, Four Hundred Twenty-One Thousand Nine Hundred Seventy-Two
(421,972) shares of Common Stock (adjusted for any stock dividends, combinations
or splits after the date hereof), subject to increase or decrease in amount
negotiated in good faith by the parties hereto if any additional Advances are
approved by the Lender after the date hereof and made prior to the Closing or
any amount of principal or interest is repaid in cash by the Borrower prior to
the Closing (it being understood and agreed that Lender shall have no obligation
to make any such Advance unless such increase or decrease is approved by Lender)
(the “Conversion Shares”). Lender shall not be required to surrender the Note in
connection with the Conversion. Lender, the Company and Parent agree that, after
the Closing, there shall be no principal (including capitalized fees or
interest) or interest thereon due under the Note, the Agreement shall not be
terminated as a result of the Conversion and the Note shall remain outstanding
and shall represent the right to repayment of any future Advances under the Line
of Credit, any interest thereon and all other Obligations in accordance with its
existing terms and conditions. Following the Closing, Lender, the Parent and the
Borrower shall update their records showing the entire principal amount under
the Note (including all capitalized fees and interest) and all accrued but
unpaid interest thereon has been converted and the date of the Conversion.
Lender acknowledges and agrees that, by reason of the provisions of this
paragraph, following the Conversion, the principal amount of the Note will be
less than the amount stated on the face hereof.

 



 

 

 

(b)           At the Closing, Lender shall surrender the Warrant for, and Parent
shall cancel the Warrant and shall issue to Lender (the “Exchange”), Four
Hundred Eighty-Six Thousand One Hundred Eleven (486,111) shares of Common Stock
(adjusted for any stock dividends, combinations or splits after the date hereof)
(the “Exchange Shares,” and together with the Conversion Shares, the “Shares”).
Lender agrees that, at the Closing, the Warrant will be canceled and of no
further force or effect. Lender further agrees (i) to surrender the Warrant to
Parent (or, if the Warrant has been lost, mutilated or destroyed, an affidavit
to such effect and indemnity reasonably acceptable to Parent) and (ii) the
Warrant shall be deemed cancelled and of no further force or effect as of the
Closing and shall thereafter represent only the right to receive the Exchange
Shares even if Lender fails to surrender the Warrant.

 

(c)           The closing (the “Closing”) of the Conversion and the Exchange
shall be contingent upon and shall take place simultaneously with the
consummation by Parent of a Qualified Public Offering.

 

(d)           Lender shall be treated for all purposes as the record holder of
the Shares as of the date of the Closing. Within five (5) business days after
the Closing, Parent shall instruct and cause the Transfer Agent (as defined in
the Note) to issue and surrender to a nationally recognized overnight courier
for delivery to the address specified in writing by Lender, a certificate,
registered in the name of the Lender, or its designees, for the Shares. In the
event Parent does not send such instructions, Lender shall have the absolute and
irrevocable right and authority to deliver this fully executed Amendment to the
Transfer Agent, along with a certificate signed by a duly authorized officer of
Lender certifying that the Closing has occurred, and pursuant to the terms of
this Amendment, the Transfer Agent shall issue the applicable Shares to Lender
as hereby provided.

 

3.           Amendments to the Agreement. Effective upon the Closing:

 

(a)           The term “Facility Amount” shall mean Three Million Five Hundred
Thousand Dollars ($3,500,000). The Recitals of the Agreement shall be amended to
replace “Five Million Dollars ($5,000,000)” with “Three Million Five Hundred
Thousand Dollars ($3,500,000)” in connection with the definition of the term
Facility Amount. As of the date hereof, the Available Amount is One Million Five
Hundred Thousand Dollars ($1,500,000). This Amendment shall not be deemed to
modify the Available Amount.

 



 2 

 

 

(b)           All references to the Agreement in the Agreement, the other
agreements referred to therein and the other Loan Documents shall be deemed to
be references to the Agreement as amended by this Amendment and the First
Amendment to the Credit and Security Agreement, effective as of January 10,
2016, by and among the Borrower, Parent and Lender.

 

4.           No Other Changes or Modification. Except as expressly set forth
herein, nothing contained in this Amendment shall be deemed to cancel,
extinguish, release, discharge or constitute payment or satisfaction of the Note
or the Agreement or to affect the obligations represented by the Note or the
Agreement.

 

5.           Confirmation and Reaffirmation. All of the terms, covenants,
conditions, waivers and consents contained in the Agreement, the other
agreements referred to therein and the other Loan Documents, as amended hereby,
are and shall remain in full force and effect. The Agreement, the other
agreements referred to therein and the other Loan Documents, as amended hereby,
the indebtedness evidenced and secured thereby and the security provided thereby
are hereby ratified and confirmed, and each and every grant, provision,
covenant, condition, obligation, right and power contained therein or existing
with respect thereto shall continue in full force and effect. Borrower and
Parent hereby acknowledge and agree that the Agreement, the other agreements
referred to therein and the other Loan Documents, as amended hereby, are
enforceable against Borrower and Parent and against the Collateral in accordance
with their terms.

 

6.           Representations and Warranties.

 

(a)           Lender hereby represents and warrants that:

 

(i)           Lender is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized.

 

(ii)           Lender has the requisite power and authority to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and such execution, delivery and consummation have been duly authorized by all
necessary action. This Amendment has been duly executed and delivered by Lender
and constitutes the valid and binding obligation of such party, enforceable
against it in accordance with its terms.

 

(iii)           Neither the execution and delivery of this Amendment nor the
consummation of the transactions contemplated hereby will (i) conflict with, or
result in a breach or violation of, any provision of Lender’s organizational
documents, (ii) constitute, with or without notice or the passage of time or
both, a breach violation or default under any law, rule, regulation, permit,
license, agreement or other instrument of Lender, or to which Lender or Lender’s
property is subject, or (iii) require any consent, approval or authorization of,
or notification to, or filing with, any federal, state, local or foreign court,
governmental agency or regulatory or administrative authority on the part of
Lender.

 



 3 

 

 

(iv)           Lender is the owner, beneficially and of record, of the Warrant
and the Note, free and clear of any encumbrances.

 

(v)           Lender is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(vi)           Lender acknowledges that it can bear the economic and financial
risk of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the shares of Common Stock.

 

(vii)           Lender has had an opportunity to ask questions and receive
answers from Parent regarding the terms and conditions of the offering of the
Shares and the business, properties, prospects and financial condition of
Parent.

 

(viii)           Lender is not acquiring the Shares with a view towards, or for
resale in connection with, the public sale or public distribution of the shares,
except in accordance with the Securities Act.

 

(ix)           Lender understands and acknowledges that the Shares are
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from Parent in a transaction not involving a public offering and
that, under such laws and applicable regulations, such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Lender acknowledges that each certificate for the Shares will
bear a legend to such effect. In addition, Lender represents that it is familiar
with Rule 144 under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

(x)           Neither Lender nor anyone acting on the Lender’s behalf has paid
or given any person a commission or other remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange or Conversion.

 

(xi)           Lender acknowledges that the issuance of the Shares is intended
to be exempt from registration by virtue of Section 3(a)(9) of the Securities
Act. Lender has not taken any action that would cause such exemption not to be
available.

 

(b)           The Company and Parent hereby represent and warrant that:

 

(i)           Each of the Company and Parent is duly organized, validly existing
and in good standing under the laws of the state of its formation.

 

(ii)           Each of the Company and Parent has the requisite power and
authority to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and such execution, delivery and consummation
have been duly authorized by all necessary action. This Amendment has been duly
executed and delivered by each of the Company and Parent and constitutes the
valid and binding obligation of such party, enforceable against it in accordance
with its terms.

 



 4 

 

 

(iii)           Neither the execution and delivery of this Amendment nor the
consummation of the transactions contemplated hereby will (i) conflict with, or
result in a breach or violation of, any provision of the Company or Parent’s
organizational documents, (ii) constitute, with or without notice or the passage
of time or both, a breach violation or default under any law, rule, regulation,
permit, license, agreement or other instrument of the Company or Parent or to
which the Company or Parent or the Company’s or Parent’s property is subject, or
(iii) require any consent, approval or authorization of, or notification to, or
filing with, any federal, state, local or foreign court, governmental agency or
regulatory or administrative authority on the part of the Company or Parent.

 

(iv)            The Shares, when issued, sold and delivered in accordance with
the terms of this Amendment, will be duly and validly issued, fully paid, and
nonassessable and free of restrictions on transfer, other than restrictions on
transfer under applicable state and federal securities laws, and liens or
encumbrances created by or imposed by the Lender and are not issued in violation
of any preemptive rights, rights of first refusal or other similar rights.

 

(v)           Neither the Company nor Parent nor anyone acting on the the
Company’s or Parent’s behalf has paid or given any commission or other
remuneration to any person directly or indirectly in connection with or in order
to solicit or facilitate the Exchange or the Conversion.

 

(vi)           Each of the Company and Parent acknowledges that the issuance of
the Shares is intended to be exempt from registration by virtue of Section
3(a)(9) of the Securities Act. Neither the Company nor Parent has taken any
action that would cause such exemption not to be available.

 

7.           Miscellaneous.

 

(a)           This Amendment shall terminate and no longer binding on the
parties, without further action by any party, on July 31, 2016, if the Closing
has not occurred by such date, in which event the Note and Warrant shall remain
in full force and effect.

 

(b)           Lender shall not sell, assign, transfer, pledge, hypothecate, lend
or otherwise dispose of the Note or the Warrant, or agree to do any of the
foregoing, without the prior written consent of the Company and Parent.

 

(c)           This Amendment may be executed in any number of identical
counterparts, each of which shall be deemed to be an original, and all of which
shall collectively constitute a single agreement, fully binding and enforceable
against the parties hereto.

 

(d)           This Amendment is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(e)           This Amendment shall be construed in accordance with, and governed
in all respects by, the laws of the State of New York.

 

[Signatures begin on next page.]

 

 5 

 

 

IN WITNESS THEREOF, this Amendment has been executed by the undersigned as of
the day, month and year first above written.

 

  BORROWER:         LONG ISLAND BRAND BEVERAGES LLC               By: /s/ Philip
Thomas       Name: Philip Thomas     Title: CEO               PARENT:        
LONG ISLAND ICED TEA CORP.               By: /s/ Philip Thomas       Name:
Philip Thomas     Title: CEO               LENDER:         BRENTWOOD LIIT INC.  
            By: /s/ Kerry Finnigan       Name: Kerry Finnigan     Title:
Director

 

 

 

 

 



[Signature Page to Second Amendment to Credit and Security Agreement]





 

